Citation Nr: 0107149	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  95-15 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from July 1967 to March 1969.  
This appeal to the Board of Veterans' Appeals (Board arises 
from the May 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
previously before the Board in June 1999 and remanded for 
additional development and adjudication.

REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely. 

The veteran's reported stressors include being subjected to 
mortar attack the night before he was to return home to the 
States, March 3, 1969.  He has indicated that the mortar 
attack occurred at his barracks in Long Binh where he was 
located.  The veteran's DD 214 shows that the veteran's last 
duty assignment was with Co. D, 15th Engr Bn, 9 Inf Div.

Of record are copies of DA Form 1594 Daily Staff Journal of 
the 15th Engr Bn, for March 1-3, 1969.  These documents, 
which the Board accepts as genuine, confirm a mortar attack 
on Dong Tam Base, the location of the 15th Engr Bn on that 
base on March 2, 1969.  These documents are sufficient to 
verify the occurrence of the veteran's claimed stressor.  In 
light of the verified stressor, the current record is 
insufficient to resolve important medical issues raised in 
this case.  Accordingly, further development of the claim, 
including providing the veteran with a VA examination is 
necessary.
Furthermore, under recent legislation the RO is required to 
take specific steps to develop the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must undertake all development 
of the claim required under the 
provisions the Veterans Claims Assistance 
Act of 2000, Pub. L. 106-475, 114 Stat. 
2096 (2000).

3.  The RO should obtain and associate 
with the claims folder copies of any 
relevant VA or private treatment records 
pertaining to psychiatric treatment of 
the veteran, that are not already of 
record.

4.  In the event any of the above 
development cannot be obtained, the RO 
should ensure that efforts to obtain the 
information requested above are fully 
documented in the record.

5.  The veteran should be referred for a 
VA psychiatric examination.  The examiner 
is to be informed that the veteran was 
present when a barracks underwent a 
mortar attack at Dong Tom in Vietnam in 
March 1969.  All tests deemed necessary 
should be conducted.  The psychiatrist is 
asked to specify whether the veteran has 
PTSD related to the verified stressor.  
The examiner must be instructed that the 
diagnostic criteria to support the 
diagnosis of PTSD must be satisfied, in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition, of the American 
Psychiatric Association (DSM-IV) as 
required by 38 C.F.R. § 4.130 (2000).  
The examiner should specifically comment 
upon the adequacy of the stressor(s).  
The examiner should also reconcile, to 
the extent possible, any discrepancies 
that may exist between current and past 
diagnoses.  The examiner should also 
provide a score on the Global Assessment 
of Functioning Scale and discuss the 
import of that score relative to the 
veteran's social and industrial 
adaptability.  The claims folder must be 
provided to and reviewed by the examiner 
as part of the examination.

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268.

7.  Following completion of the above, 
the RO must readjudicate the claim.  The 
RO should assure that the duty to assist 
was satisfied pursuant to the Veterans 
Claims Assistance Act of 2000, Publ. L. 
No. 106-475, § 3 (a), 114 Stat. 2096, 
____ (2000) (to be codified at 38 U.S.C. 
§ 5103A).  This review should include 
consideration of all of the evidence of 
record, including any evidence submitted 
by the veteran and/or his representative 
and any additional evidence obtained by 
the RO pursuant to this remand.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


